UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4154



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LESLIE RICE,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-00993-HMH)


Submitted:   August 3, 2007                 Decided:   August 22, 2007


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina; Alan Lance Crick, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leslie Rice appeals his conviction and the 216-month

sentence imposed after he pleaded guilty to one count of possession

of a firearm after having been convicted of a crime punishable by

more than one year of imprisonment, in violation of 18 U.S.C.

§ 922(g) (2000).       On appeal, counsel filed an Anders1 brief, in

which he states there are no meritorious issues for appeal, but

questions whether the district court committed plain error in

sentencing Rice.      Rice was advised of his right to file a pro se

supplemental brief but has not filed a brief.             We affirm.

              We review a district court’s sentence for reasonableness.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

“Consistent with the remedial scheme set forth in United States v.

Booker, 543 U.S. 220 (2005), a district court shall first calculate

(after    making    the   appropriate   findings     of      fact)   the    range

prescribed by the guidelines.”        Hughes, 401 F.3d at 546.             Counsel

does not assert that the district court erred in determining the

applicable Guidelines2 range, and our review of the record reveals

no error.      Next, the district court must consider the Guidelines

range    in   conjunction   with   other    relevant      factors    under    the

Guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), and

impose    a   sentence.     “A   sentence   within     the    proper   advisory


     1
        Anders v. California, 386 U.S. 738 (1967).
     2
        U.S. Sentencing Guidelines Manual (2006).

                                    - 2 -
Guidelines range is presumptively reasonable.”     United States v.

Johnson, 445 F.3d 339, 341-42 (4th Cir. 2006); see Rita v. United

States, __ U.S. __, 127 S. Ct. 2456 (2007) (upholding presumption).

If a court imposes a sentence outside the Guidelines range, the

court must state its reasons for doing so.     Hughes, 401 F.3d at

546. The sentence must be “within the statutorily prescribed range

and . . . reasonable.”   Id. at 546-47 (citations omitted).    In this

case, Rice was sentenced within the Guidelines range, and we

conclude that his sentence is reasonable.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.         We

therefore affirm Rice’s conviction and sentence.        This court

requires that counsel inform Rice, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Rice requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Rice.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                - 3 -